                        UNITED STATES DISTRICT COURT
                                                  for the
                                           District of New Jersey



   UNITED STATES OF AMERICA P1aint


                   V.
                                                                    Case No. 2:19-CR-182 (ES)
               ANWAR JACKSON
                                     Deftndant




                        ORDER APPOINTING FEDERAL PUBLIC DEFENDER



        The financial inability of the defendant to retain counsel having been established by the Court,

and the defendant not having waived the appointment of counsel,

                It is on this   2$     day of March             ,   2019,

        ORDERED that                    IJEOMA EKE                      from the office of the federal Public

Defender for the District of New Jersey is hereby appointed to represent said defendant in the cause until

further order of the Court.




                                                            STEVEN C. MANNION
                                                            United States Magistrate Judg
